IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                 NOS. WR-83,659-01 & WR-83,659-02


                     EX PARTE ROBERT DESHON THOMAS, Applicant


                  ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                     CAUSE NOS. W09-61035-V(A) & W09-61036-V(A)
                           IN THE 292ND DISTRICT COURT
                              FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two charges of

possession of a controlled substance with intent to deliver and sentenced to imprisonment for forty

years’ imprisonment in each cause.

        The trial court signed orders designating issues on February 2, 2015. After 180 days from

the day the writ applications were served on the State, the writ applications were forwarded to this

Court. TEX . R. APP . P. 73.5.
       Applicant has alleged facts which, if true, could entitle him to relief. We remand these

applications to the 292nd District Court of Dallas County to allow the trial judge to complete an

evidentiary investigation and enter findings of fact and conclusions of law.

       These applications will be held in abeyance until the trial court has resolved the fact issues.

The issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.

Filed: August 26, 2015
Do not publish